                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    LYUDMYLA PYANKOVSKA,                                   Case No. 2:16-CV-2942 JCM (BNW)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     SEAN ABID, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Lyudmyla Pyankovska’s (“plaintiff”) motion for
               14     extension of time to file expert’s declaration. (ECF No. 133).
               15            Plaintiff requests an additional week to file Nicolas Ponzo’s report. Id. Ponzo is plaintiff’s
               16     main expert witness who, due to illness, could not meet the deadline this court imposed. Id.
               17     Plaintiff includes correspondence with Ponzo, who indicates that he “became ill with a cold and
               18     bronchitis” that caused him to fall behind on his work. (ECF No. 133-1 at 2).
               19            Plaintiff represents that her motion is made in good faith and not for purposes of delay.
               20     (ECF No. 133). In light of the circumstances, the court agrees and grants plaintiff’s motion.
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
               23     extension of time to file expert’s declaration (ECF No. 133) be, and the same hereby is,
               24     GRANTED.
               25            IT IS FURTHER ORDERED that plaintiff shall file Nicolas Ponzo’s declaration and report
               26     on or before January 3, 2020.
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that defendant shall file a response, if any, to plaintiff’s
                2     accounting within 14 days after the filing of Ponzo’s declaration and report.
                3            DATED December 30, 2019.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
